Citation Nr: 0404970	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1942 to December 1945; he was awarded the Purple Heart medal.  
According to his official separation report, he was a tank 
commander during World War II.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss due to in-service 
acoustic trauma.  

2.  The veteran has tinnitus due to in-service acoustic 
trauma.  

3.  The medical and other evidence of record indicates that 
the veteran has post-traumatic stress disorder (PTSD) as a 
result of in-service stressors.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
duty.  38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 
38 C.F.R. § § 3.102, 3.303, 3.304(d), 3.385 (2003).

1.  Tinnitus was incurred as a result of active duty.  
38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 
38 C.F.R. § § 3.102, 3.303, 3.304(d) (2003).

3.  PTSD was incurred as a result of active duty.  38 
U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided a VA examination relevant to his hearing 
loss and tinnitus claims and a private evaluation relevant to 
his PTSD claim.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on each issue.  There is 
no indication that additional relevant evidence exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  
Unfortunately, notice to the veteran was not done until later 
in the claims process.  However, the Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.  The VCAA 
provisions have been considered and complied with in this 
case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Therefore, and in light of the 
dispositions in this case, the Board concludes that any such 
error is harmless and does not prohibit consideration of the 
issues on appeal on the merits.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes that 38 U.S.C.A. § 1154(b) provides that, 
with respect to combat veterans, "[VA] shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 C.F.R. 
§ 3.304(d).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  See Caluza, 7 
Vet. App. at 507.  Accordingly, the "'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service . . . ."  Id. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection; it aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  

Service Connection For Hearing loss and Tinnitus

Factual Background

The veteran's service medical records reveal that his hearing 
on discharge examination in December 1945 was 15/15 for 
whispered and spoken voice.  

On VA examination in January 2002, the veteran gave a history 
of exposure to acoustic trauma in service from combat and 
from engine noise and a history of postservice exposure to 
acoustic trauma from his job in construction.  He said that 
he first noticed his tinnitus soon after service.  He 
attributed his tinnitus to a mortar shell that went off near 
him in service and attributed his hearing loss to "old 
age."  

The results of audiometry testing in January 2002 showed 
bilateral hearing loss with pure tone thresholds of 55 
decibels or higher beginning at 3000 hertz on the right and 
at 2000 hertz on the left.  Speech recognition was 88 percent 
in the right ear and 80 percent in the left ear.  The 
diagnosis was severe high frequency sensorineural hearing 
loss.  The examiner noted that the veteran had reported 
significant military and occupational noise exposure and 
concluded that "[i]t is impossible to determine without 
speculation the amount of hearing loss associated with his 
military noise exposure, versus his occupational noise 
exposure."  The examiner also noted that the veteran's 
tinnitus was a side effect of his hearing loss.

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of current hearing disability 
and tinnitus on VA audiometric examination in January 2002, 
which shows sensorineural hearing loss beginning at 3000 
hertz in the left ear and at 2000 hertz in the right ear.  
The veteran's history and the audiometric findings were 
considered indicative of noise induced hearing loss and 
tinnitus.  

Although there are no specific complaints or findings in 
service of hearing loss or tinnitus, the Board notes that the 
veteran was engaged in combat and that he gave a history in 
January 2001 of service exposure to acoustic trauma, 
including exposure to a mortar shell explosion.  The Board 
concludes that hearing loss and tinnitus are consistent with 
the circumstances, conditions, and hardships of the veteran's 
combat service.  Therefore, under provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), the Board accepts this as 
evidence of inservice incurrence, despite the lack of any 
official record of in-service hearing loss or tinnitus.  

The VA physician concluded in January 2002, as noted above, 
that he could not determine without speculation the amount of 
hearing loss associated with the veteran's noise exposure in 
service, as opposed to the amount that was due to 
occupational noise exposure.  Although the examiner could not 
determine how much of the veteran's current hearing loss was 
due to in-service acoustic trauma, his opinion can be read as 
conceding that at least some of the veteran's hearing loss is 
due to service.  The examiner also noted that the veteran's 
tinnitus is a side effect of his hearing loss.  Thus, there 
is of record a medical nexus opinion in the veteran's favor.  
There is no opinion to the contrary.  

Although the veteran appears to have attributed at least some 
of his hearing loss to "old age" when examined in January 
2002, the Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience, which 
does not include the veteran, are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).

Accordingly, the Board concludes that service connection for 
hearing loss and tinnitus is warranted.  


Service Connection For PTSD

Factual Background

The veteran's service medical records do not contain any 
psychiatric complaints or adverse findings, including at 
discharge in December 1945.  

The veteran was hospitalized at a VA hospital in April 1965 
for depression accompanying an inability to perform on the 
job.  The diagnosis was psychoneurotic reaction, anxiety 
reaction with some depression.

Evidence on file indicates that the veteran failed to appear 
for VA psychiatric evaluations scheduled for January 2002 and 
May 2002 in Florida.  According to a March 2002 statement 
from the veteran, he could not make the original appointment 
in January 2002 and he notified the facility at that time.  
He wanted to reschedule the PTSD examination anytime except 
the week of March 11; he also noted that he would be 
returning to his home the end of April.

According to a January 2004 statement from a private patient 
care center, the veteran had problems with anxiety and 
"flashbacks" related to his military service.  He said that 
he came under enemy fire in World War II while in a tank and 
was injured by an exploding shell while in a foxhole.  He 
relived these experiences when he was subjected to loud 
noises, especially thunder and lightening.

Received by VA in January 2004 is a medical report from a 
private registered nurse, R. R. B., who had a Master of 
Science degree in Forensic Nursing and was a Ph.D. candidate 
at Boston College, with an anticipated completion date of 
spring 2004.  R. R. B. had received advanced training and had 
completed a clinical internship at Harvard Medical School in 
Psychiatry and the Law, and was certified in Psychiatric and 
Mental Health Nursing.  R. R. B. had been practicing nursing 
since 1977, had been practicing as a psychiatric and mental 
health nurse since 1984, and had been practicing as a 
forensic clinical nurse specialist since 2000.  R. R. B. 
taught Psychiatric and Mental Health Nursing and Forensic 
Nursing at Fitchburg State College and had a private practice 
specializing in victims of trauma and addictions.  R. R. B. 
was qualified as a psychiatric expert to provide expert 
testimony in Federal Court.

According to the R. R. B.'s report, which discussed the 
veteran's personal and military history, the veteran 
acknowledged longstanding difficulties with insomnia, combat-
related nightmares, hypervigilance, an exaggerated startle 
response, occasional angry outbursts, loss of concentration, 
flashbacks, and difficulty dealing with other people.  PTSD, 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), was diagnosed; and 
R. R. B. concluded that the veteran's symptoms of impairment 
appeared consistent with his traumatic experiences in 
service.  

Analysis

Initially, the Board notes that even though the October 2003 
treatment record and the January 2004 private medical reports 
referred to above, which relate to his claim for service 
connection for PTSD, were submitted into evidence after the 
most recent Statement of the Case without the veteran's 
waiver of RO review, the Board finds that, in light of the 
decision below, the veteran has not been prejudiced by the 
decision herein.  See 38 C.F.R. § 19.37 (2003).  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show a current medical diagnosis of PTSD; medical 
evidence of a causal nexus between his PTSD and the claimed 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  

The Board observes that there is evidence on file that the 
veteran participated in combat, for which he was awarded the 
Purple Heart medal.  Accordingly, the Board concludes that 
combat status has been demonstrated in this case.

Because the veteran engaged in combat, and the claimed 
stressors, such as seeing his fellow soldiers killed and 
almost being hit by a mortar, are related to combat, the law 
provides that the veteran's lay testimony alone is enough to 
establish the occurrence of an alleged stressor.  See 
38 C.F.R. § 3.304(f).  

A current medical diagnosis of PTSD is shown by the medical 
report from R. R. B., with training and experience in 
psychiatry.  The Court has discussed the probative value to 
be placed on statements prepared by nurses, finding generally 
that a nurse's statement has probative value.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); see also Williams v. Brown, 4 Vet. 
App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).

Finally, a nexus opinion is also satisfied by R. R. B.'s 
opinion that there was a causal connection between the 
veteran's in-service stressors and his current PTSD.  

Since all three elements of 38 C.F.R. § 3.304(f) needed to 
warrant entitlement to service connection for PTSD have been 
shown, service connection for PTSD is warranted.

The Board notes that although the veteran failed to report 
for VA psychiatric evaluations in January and May 2002, he 
said in March 2002 that he had attempted to reschedule the 
January 2002 examination.  He asked that the examination be 
rescheduled anytime except the week of March 11 and then 
noted that he would be returning to his northern home at the 
end of April.  Unfortunately, another examination was 
scheduled in Florida in May 2002, after the veteran returned 
to his northern home, and he failed to appear.  Although 
there is no VA psychiatric examination on file, the Board has 
made its decision based on the private evidence on file, in 
accordance with 38 C.F.R. § 3.655(b) (2003).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



